THOMPSON, Judge.
This appeal is from an order of the Career Service Commission (Commission) which reduced Appellee Celestine Helton’s dismissal by the Department of Corrections to a suspension. The Commission’s action followed a de novo hearing pursuant to § 110.309, Fla.Stat. (1983). The constitutionality of this statute was upheld in Department of Business Regulation, Division of Alcoholic Beverages and Tobacco v. Jones, 474 So.2d 359 (Fla. 1st DCA 1985). Because we are unable to say that the Commission’s action was not supported by competent substantial evidence we cannot conclude that the Commission abused its discretion. Its decision, therefore, is affirmed.
Appellee Helton has not favored this court with a brief. It has been repeatedly pointed out that this discourtesy places an undue burden on the appellate court and is unfair to the lower tribunal whose rulings the appellee should not neglect to support. Imperial Point Colonnades Condominium, Inc. v. Freedom Properties Interna*15tional, Inc., 349 So.2d 1194, 1195 (Fla. 4th DCA 1977); Holden v. City of Fort Lauderdale, 286 So.2d 218, 219 n. 2 (Fla. 4th DCA 1973); Loving v. Viecelli, 164 So.2d 560, 561 (Fla. 3d DCA 1964); In re Krugle’s Estate, 134 So.2d 860, 861 (Fla. 2d DCA 1961).
AFFIRMED.
SMITH, J., concurs.
MILLS, J., dissents.